     2:20-cv-03808-BHH          Date Filed 09/10/21      Entry Number 38        Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


Sarah Zito; Alvaro Sarmiento, Jr.;     )
Mark Shinn; and Daniel Bermudez,       )
on behalf of themselves and all        )
others similarly situated,             )
                                       )
                    Plaintiff,         )              Civil Action No. 2:20-cv-3808-BHH
                                       )
v.                                     )
                                       )                             ORDER
Strata Equity Group, Inc. n/k/a        )
Strata Equity Global, Inc.; Strata     )
Audubon, LLC; Strata Veridian, LLC;    )
Pinnacle Property Management           )
Services, LLC; Wendi Dami-Vazquez; )
Jacinta Williams; and Conservice, LLC, )
                                       )
                    Defendants.        )
________________________________ )

       Plaintiffs Sarah Zito (“Zito”), Alvaro Sarmiento, Jr. (“Sarmiento”), Mark Shinn

(“Shinn”), and Daniel Bermudez (“Bermudez”) (collectively referred to as “Plaintiffs”) filed

this proposed class action in the Berkeley County Court of Common Pleas against

Defendants Strata Equity Group, Inc., now known as Strata Equity Global, Inc. (“Strata

Equity”); Strata Audubon, LLC (“Strata Audubon”); Strata Veridian, LLC (“Strata Veridian”)

(collectively referred to as “Strata Defendants”); Pinnacle Property Management Services,

LLC (“Pinnacle”); Wendi Dami-Vazquez; Jacinta Williams; and Conservice, LLC

(“Conservice”) (collectively referred to as “Defendants”).1 In their proposed class action

complaint, Plaintiffs allege that Defendants provide water and sewer services to their

tenants, including Plaintiffs, through a patently unfair and illegal allocation formula, and that


       1
        Plaintiffs voluntarily dismissed Wendi Dami-Vazquez and Jacinta Williams on December 8, 2020.
(ECF No. 19.)
     2:20-cv-03808-BHH        Date Filed 09/10/21     Entry Number 38       Page 2 of 10




Defendants are liable because they act as a regulated public utility but charge rates not

approved by the South Carolina Public Service Commission (“the Commission”). Plaintiffs’

complaint includes claims for (1) breach of contract; (2) violations of the South Carolina

Residential Landlord and Tenant Act; (3) violation of S.C. Code Ann. § 58-5-370; (4)

negligence; (5) unjust enrichment/quantum meruit; (6) violation of the South Carolina Unfair

Trade Practices Act (“SCUTPA”); (7) declaratory judgment; and (8) injunctive relief.

       Defendant Pinnacle removed the case to this Court on October 29, 2020, and on

November 30, 2020, Defendants filed a joint motion to dismiss Plaintiffs’ complaint pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure. (ECF No. 17.) The same day,

Defendant Pinnacle also filed a separate motion to dismiss raising additional grounds for

dismissal. (ECF No. 18.) Plaintiffs filed responses in opposition to Defendants’ motions,

and Defendants filed replies. After review, and for the reasons set forth herein, the Court

grants Defendants’ joint motion to dismiss (ECF No. 17) and dismisses this case without

prejudice based on Plaintiffs’ failure to exhaust their available administrative remedies.

                                      BACKGROUND

       According to Plaintiffs’ complaint, Strata Audubon owns and leases the Audubon

Park Apartments (“Audubon apartments”) in Berkeley County, South Carolina–a property

consisting of 13 apartment buildings and more than 250 apartments–and Plaintiffs Zito and

Sarmiento lease or leased an Audubon apartment. (ECF No. 1-1 ¶¶ 1-2, 13, 15.) Similarly,

Strata Veridian owns and leases the “Grove Apartments” (“Veridian apartments”) in

Spartanburg County, South Carolina–a property consisting of 13 buildings and more than

175 apartments–and Plaintiffs Shinn and Bermudez lease or leased a Veridian apartment.

(Id. ¶¶ 3-5, 30, 32-33.) Plaintiffs assert that Strata Equity owns, controls, and directs Strata

                                               2
      2:20-cv-03808-BHH           Date Filed 09/10/21         Entry Number 38          Page 3 of 10




Audubon and Strata Veridian, and that Pinnacle manages the Audubon and Veridian

apartments for the Strata Defendants. (Id. ¶¶ 6-7.) Plaintiffs further assert that Conservice,

through a contract with the Strata Defendants, calculates and bills tenants at the Audubon

and Veridian apartments for water and sewer services. (Id. ¶ 10.)

        The lease entered into between Strata Audubon and Zito and Sarmiento (“the

Audubon lease”) includes a “Utility and Services Addendum,” which provides that water and

sewer utilities would be billed according to an allocation formula rate based on the number

of persons residing in the apartment. (Id. ¶¶ 16-21; ECF No. 17-1 at 11-12; ECF No. 17-2

at 11-12.) Similarly, the leases entered into between Strata Veridian and Plaintiffs Shinn

and Bermudez (“the Veridian leases”) include a “Utility and Services Addendum,” which

provides that water and sewer utilities would be billed according to an allocation formula

rate based on a combination of the square footage of the apartment unit and the number

of persons residing in the apartment unit. (ECF No. 1-1 ¶¶ 32-39; ECF No. 17-2 at 11-12;

ECF No. 17-3 at 11-12.)2 Plaintiffs state that they “brought this action asserting Defendants

are liable because they act as a regulated utility but charge rates and fees not approved

by the Public Service Commission [ ], breached their duties to Plaintiffs and the tenants by

charging an inaccurate and unfair rate, engaged in an unfair practice by charging an

inaccurate and unfair rate, and were unjustly enriched by tenants’ payment of the rates and

fees.” (ECF No. 29 at 2.)




        2
         Although Plaintiffs do not attach copies of the leases to their complaint, Defendants submitted them
as exhibits to their motions to dismiss, and the Court may properly consider them in connection with
Defendants’ motions to dismiss, as the leases are specifically referenced in and clearly integral to the
complaint.

                                                     3
     2:20-cv-03808-BHH       Date Filed 09/10/21     Entry Number 38       Page 4 of 10




                                 STANDARD OF REVIEW

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) examines

the legal sufficiency of the facts alleged on the face of a plaintiff's complaint. Edwards v.

City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive a Rule 12(b)(6) motion,

“[f]actual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. The “complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’ ” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). A claim is facially plausible when the factual content

allows the court to reasonably infer that the defendant is liable for the misconduct alleged.

Id. When considering a motion to dismiss, the court must accept as true all of the factual

allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The

Supreme Court has explained that “the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions,” and “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do

not suffice.” Twombly, 550 U.S. at 678.

                                       DISCUSSION

       In their joint motion to dismiss, Defendants assert that Plaintiffs’ complaint “attempts

to end-run the jurisdiction of the South Carolina Public Service Commission [ ], which

regulates water and sewer utilities in South Carolina.” (ECF No.17 at 1-2.) According to

Defendants, Plaintiffs’ complaint is procedurally improper because Plaintiffs failed to

exhaust their exclusive administrative remedies before the Commission. Additionally,

Defendants assert that Plaintiffs’ complaint is substantively improper because the

Commission previously rejected the argument that apartment complexes function as public

                                              4
      2:20-cv-03808-BHH        Date Filed 09/10/21     Entry Number 38       Page 5 of 10




utilities.

         In response to Defendants’ joint motion, Plaintiffs admit that “the Commission has

the exclusive jurisdiction, subject to judicial review, to determine the reasonable rates and

standards of regulated utilities in South Carolina.” (ECF No. 29 at 14.) However, Plaintiffs

assert that the Commission does not have “the exclusive jurisdiction to interpret South

Carolina law on when an entity is a regulated activity.” (Id. at 15.) According to Plaintiffs,

therefore, this Court can interpret the language of South Carolina’s utility law without the

Commission first hearing the issue, although Plaintiffs also assert that the Commission has

already determined that entities engaged in the allocation formula method of providing

services to tenants–such as Defendants–qualify as public utilities under S.C. Code § 58-5-

10(4). Additionally, Plaintiffs assert that even if the Commission needs to first hear any

issues involved in this case, this Court should stay the case rather than dismiss it. With

respect to Defendants’ assertion that Plaintiffs failed to exhaust their administrative

remedies, Plaintiffs contend that there are no available administrative remedies and that,

regardless, any administrative remedies are not exclusive. Finally, Plaintiffs argue that

even if Defendants are correct that they are not public utilities under South Carolina’s utility

law, dismissal of the complaint is not warranted because the complaint includes claims that

do not depend on whether Defendants are public utilities.

         After review, the Court is not convinced by any of Plaintiffs’ arguments. As an initial

matter, the Court notes that Plaintiffs’ final argument (that the complaint includes claims

that do not depend on whether Defendants are public utilities) is contrary to Plaintiffs’ own

assertion that “[t]he main thrust of Plaintiffs’ claims is that by providing water and sewerage

to tenants, charging for that water and sewerage using an allocation formula method, and

                                                5
     2:20-cv-03808-BHH         Date Filed 09/10/21     Entry Number 38        Page 6 of 10




then adding fees to the charge, Defendants became a regulated public utility who must

receive a certificate from the South Carolina Public Service Commission (“Commission”)

and have the water and sewerage rates and any fees approved by the Commission.” (ECF

No. 19 at 7.) Stated differently, it is clear to the Court that the basis of all of Plaintiffs’

claims, at least as they are currently pleaded, is the assertion that Defendants charged

unauthorized and unreasonable rates as public utilities, in violation of South Carolina’s

utility law. Specifically: (1) Plaintiffs assert that Defendants breached the leases by

charging unlawful water and sewer costs under South Carolina’s utility law; (2) Plaintiffs

allege that Defendants violated the South Carolina Residential Landlord and Tenant Act by

charging water and sewer costs and fees in violation of South Carolina’s utility law; (3)

Plaintiffs specifically seek a penalty for unlawful water and sewer rates under South

Carolina’s utility law, namely, S.C. Code § 58-5-37; (4) Plaintiffs claim Defendants owed

Plaintiffs a duty to provide water and sewer only at rates approved by the Commission, as

required by South Carolina’s utility law; (5) Plaintiffs contend that Defendants have been

unjustly enriched by charging Plaintiffs water and sewer rates that were not approved by

the Commission, in violation of South Carolina’s utility law; (6) Plaintiffs assert that

Defendants violated SCUTPA by charging water and sewer rates in violation of South

Carolina’s utility law, which Plaintiffs allege is an unfair trade practice; (7) Plaintiffs seek a

declaratory judgment that Defendants charged Plaintiffs water and sewer rates in violation

of South Carolina’s utility law and that Defendants were required to submit such rates to

the Commission before charging Plaintiffs; and (8) Plaintiffs request preliminary and

permanent injunctive relief related to Defendants’ alleged violation of South Carolina’s utility

law. Thus, all of Plaintiffs’ claims depend on whether Defendants are public utilities under

                                                6
      2:20-cv-03808-BHH             Date Filed 09/10/21         Entry Number 38            Page 7 of 10




South Carolina’s utility law, and it appears that Plaintiffs are merely attempting to disguise

their claims for violation of South Carolina’s utility law as ordinary tort claims and claims

under other South Carolina statutes. See Wogan v. Kunze, 366 S.C. 583, 623 S.E.2d 107,

117 (S.C. 2005). However, the Court agrees with Defendants that Plaintiffs may not do so,

because South Carolina’s utility law provides exclusive administrative remedies to Plaintiffs

and does not provide for a private right of action.

        Specifically, South Carolina’s utility law vests the Commission “with power and

jurisdiction to supervise and regulate the rates and service of every public utility3 in this

State and to fix just and reasonable standards, classifications, regulations, practices, and

measurements of service to be furnished, imposed, or observed, and followed by every

public utility in this State.” S.C. Code § 58-3-140. In addition, the law specifically vests the

Commission “with power and jurisdiction to supervise and regulate the rates and service

of every public utility in this State, together with the power, after hearing, to ascertain and

fix such just and reasonable standards, classifications, regulations, practices and

measurements of service to be furnished, imposed, observed and followed by every public

utility in this State and the State hereby asserts its rights to regulate the rates and services

of every ‘public utility’ as herein defined.” S.C. Code 58-5-210. Also, the General

Assembly created the South Carolina Office of Regulatory Staff (“ORS”) as a separate

agency to represent the public interest in proceedings before the Commission, and ORS

has the power to investigate consumer complaints and initiate proceedings in its own name.



        3
          The law defines a “public utility” to include “every corporation and person furnishing or supplying
in any manner . . . water, sewerage collection, sewerage disposal . . . to the public, or any portion thereof, for
compensation . . . .” S.C. Code § 58-3-10(4).

                                                        7
      2:20-cv-03808-BHH             Date Filed 09/10/21         Entry Number 38            Page 8 of 10




See S.C. Code § 58-4-10, et seq.

        As previously mentioned, even Plaintiffs agree that “the Commission has the

exclusive jurisdiction, subject to judicial review, to determine the reasonable rates and

standards of regulated utilities in South Carolina.” (ECF No. 29 at 14.) Moreover, it is clear

from the plain language of the statute and from the Commission’s prior orders that the

Commission’s jurisdiction includes the ability to hear and adjudicate consumer complaints

“regarding the reasonableness of any rates or charges,” S.C. Code Ann. § 58-5-270, as

well as the ability to determine whether an entity is operating as a public utility. See, e.g.,

In re Rule to Show Cause on Submeterers, Order No. 2003-214, 2003 WL 23325952

(S.C.P.C. April 15, 2003) (finding that “submeterers of water and wastewater services do

not meet the statutory definition of a ‘public utility’ and should not therefore be regulated

by this Commission as jurisdictional utilities”).4 Thus, contrary to Plaintiffs’ assertion that

there were no administrative remedies available, it is clear that the General Assembly

provided a comprehensive administrative process to handle grievances about alleged

public utilities charging unauthorized or unfair rates.


        4
            The parties disagree as to the meaning and effect of In re Rule to Show Cause on Submeterers,
wherein the Commission vacated its prior Order No. 1999-37 “in which this Commission ordered a rulemaking
to determine specific requirements for certification and regulation of submeterers.” 2003 WL 23325952. In
the prior Order No. 1999-37, the Commission stated “[w]e believe that landlords and companies that submeter
and bill tenants for water and/or wastewater services are indeed public utilities, and should be certified by this
Commission.” In re Generic Proceeding Related to Sub-Metering of Electric, Water and Wastewater Services,
Order No. 1999-307 (S.C.P.C. May 4, 1999), filed at ECF No. 17-5 at 5. Because the Commission specifically
vacated Order No. 1999-37 in Order No. 2003-214, Defendants assert that the Commission has determined
that apartment complexes are not public utilities. Plaintiffs disagree with Defendants’ interpretation and assert
that Order No. 2003-214 is more limited and that the Commission’s prior finding that the allocation formula
version of submetering makes an entity a regulated utility still stands.
          In the Court’s opinion, this disagreement between the parties simply highlights why Plaintiffs’ claims
belong before the Commission in the first instance. Stated differently, where the General Assembly has
specifically vested the Commission with the jurisdiction to hear and adjudicate complaints exactly like those
presented in this case, Plaintiffs must first raise their claims before the Commission before presenting them
elsewhere.

                                                        8
      2:20-cv-03808-BHH             Date Filed 09/10/21           Entry Number 38           Page 9 of 10




        Moreover, contrary to Plaintiffs’ assertion that any administrative remedies would not

be exclusive, there is nothing in the plain language of the statute or the legislative history

to indicate that the General Assembly also intended to create a private right of action.

Importantly, Plaintiffs do not challenge the validity of South Carolina’s utility law; rather,

they assert that Defendants’ actions violate South Carolina’s utility law, and the Court finds

that the wrongs that Plaintiffs allege are precisely the types of claims that the available

administrative remedies were designed to address. See, e.g., S.C. Code Ann. § 58-5-270.

Although Plaintiffs may be dissatisfied with the available administrative remedies, their

dissatisfaction does not excuse them from first exhausting the remedies. Thus, the Court

agrees with Defendants that Plaintiffs’ complaint is subject to dismissal for failure to

exhaust available administrative remedies.5 See, e.g., Pullman Co. v. Public Service

Commission, 234 S.C. 365, 368,108 S.E.2d 571, 572 (S.C. 1959) (finding that the court

properly exercised its discretion by dismissing a declaratory judgment claim and requiring

appellant to exhaust its administrative remedies before the public service commission).

                                                CONCLUSION

        Based on the foregoing, the Court hereby grants Defendants’ joint motion to dismiss6

(ECF No. 17) and dismisses this case without prejudice based on Plaintiffs’ failure to

        5
         South Carolina’s utility law specifically provides that “[a] decision of the commission may be reviewed
by the Supreme Court or court of appeals as provided by statute and the South Carolina Appellate Court rules
upon questions of both law and fact.” S.C. Code § 58-5-340. Accordingly, the Court declines to stay (rather
than dismiss) this case.
        6
           Having granted Defendants’ joint motion to dismiss based on Plaintiffs’ failure to exhaust the
available administrative remedies, the Court need not reach the arguments raised by Defendant Pinnacle in
its separate motion to dismiss. Nevertheless, the Court simply notes for the record that it agrees with Pinnacle
that Plaintiffs’ complaint, as currently pleaded, lacks sufficient factual allegations specific to Pinnacle to state
a plausible claim. See, e.g., SD3, LLC v. Black & Decker (U.S.) Inc., 801 F.3d 412, 422 (4th Cir. 2015)
(holding that plaintiffs “cannot assemble some group of defendants and then make vague, non-specific
allegations against all of them as a group”) (citations and internal quotations omitted).

                                                         9
    2:20-cv-03808-BHH        Date Filed 09/10/21   Entry Number 38    Page 10 of 10




exhaust the available administrative remedies.

      IT IS SO ORDERED.

                                                       /s/Bruce H. Hendricks
                                                       United States District Judge

September 10, 2021
Charleston, South Carolina




                                           10
